2016 IL App (2d) 140194
                                  No. 2-14-0194
                           Opinion filed March 30, 2016
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Boone County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 12-CF-194
                                       )
KRAIG MEURIS,                          ) Honorable
                                       ) C. Robert Tobin III,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE BURKE delivered the judgment of the court, with opinion.
       Presiding Justice Schostok and Justice Hudson concurred in the judgment and opinion.

                                           OPINION

¶1     Defendant, Kraig Meuris, appeals from his conviction of failure to stop after an accident

involving personal injury or death (625 ILCS 5/11-401(a) (West 2012)). The sole issue on

appeal is whether the charge required the State to prove that defendant knew that he was in an

accident with another person. For the reasons that follow, we find that it did. Thus, we reverse

defendant’s conviction and remand for a new trial.

¶2                                    I. BACKGROUND

¶3     Defendant was indicted on two counts of failure to stop after an accident involving

personal injury or death, arising out of an incident that occurred on Interstate 90 at about 6:46

a.m. on April 2, 2012. According to a witness, Frank McDonough, defendant’s vehicle, a
2016 IL App (2d) 140194


Freightliner truck, drifted off the roadway and struck a pickup truck that was stopped on the

shoulder. Jose Ibarra was standing next to the driver’s side of the pickup truck and was struck by

the passenger side of defendant’s vehicle. Ibarra was thrown to the front of the pickup truck and

was later pronounced dead at the scene. Defendant did not stop after the accident. McDonough

wrote down the identifying information of defendant’s vehicle and contacted the police.

Defendant was apprehended and questioned. Defendant admitted to falling asleep and traveling

off the roadway but stated that he thought that he hit a road sign or mile marker. He denied

knowing that he hit a pickup truck or a person.

¶4     A jury trial was set for August 21, 2013. However, prior to trial, the parties disagreed on

the mens rea of the charged offense. The State argued that it did not have to prove that

defendant knew that the accident involved another person. According to the State, it had to

prove that defendant knew only that he was involved in an accident. Defendant argued that the

State must prove that defendant knew that the accident involved another person but not that

defendant knew that the accident caused injury. Following a hearing on the issue, the trial court

found that, notwithstanding the supreme court’s express pronouncement in People v.

Digirolamo, 179 Ill. 2d 24, 42 (1997), that “section 11-401 requires that a motorist have

knowledge that he or she was involved in an accident that involved another person,” it was

instead bound by the First District’s subsequent ruling in People v. Villanueva, 382 Ill. App. 3d
301, 306 (2008), which held that “the State must prove that the defendant knew he was involved

in an accident, but it is not required to prove that the defendant knew the accident caused an

injury.” The trial court concluded that, based on Villanueva, the State was not required to prove

that defendant knew that he struck a person.




                                               -2-
2016 IL App (2d) 140194


¶5     The matter proceeded to a stipulated bench trial. The parties stipulated that the State

could present evidence that defendant was a driver involved in a motor-vehicle accident, that the

accident resulted in the death of a person, that defendant knew that an accident had occurred, and

that defendant failed to stop. The parties also stipulated to the admission of certain exhibits and

that the State’s witnesses would testify consistently with police reports and witness statements.

¶6     Following the stipulated bench trial, the court found defendant guilty of failure to stop

after an accident involving personal injury or death. Defendant was sentenced to 30 months’

probation and 60 days in jail. The court stayed the sentence pending appeal. Defendant timely

appealed.

¶7                                        II. ANALYSIS

¶8     The sole issue on appeal is whether a conviction of a violation of section 11-401(a) of the

Illinois Vehicle Code (625 ILCS 5/11-401(a) (West 2012)) required the State to prove that

defendant knew that he was in an accident with another person.

¶9     We note that the interpretation of a statute presents a question of law, subject to de novo

review. People v. Woods, 193 Ill. 2d 483, 487 (2000). The primary objective of statutory

construction is to ascertain and give effect to the true intent of the legislature. Id. This inquiry

must begin with the language of the statute itself, which is the most reliable indicator of

legislative intent. People v. Marshall, 242 Ill. 2d 285, 292 (2011). A court must also consider

the reason and necessity for the law, the evils to be corrected, and the objects and purposes to be

obtained. Woods, 193 Ill. 2d at 487.

¶ 10   Section 11-401(a) provides:

       “The driver of any vehicle involved in a motor vehicle accident resulting in personal

       injury to or death of any person shall immediately stop such vehicle at the scene of such



                                               -3-
2016 IL App (2d) 140194


       accident, or as close thereto as possible and shall then forthwith return to, and in every

       event shall remain at the scene of the accident until the requirements of Section 11-403

       have been fulfilled. [(Section 11-403 (625 ILCS 5/11-403 (West 2012)) states that a

       motorist involved in an accident has a duty to provide information and render aid if

       necessary.)] Every such stop shall be made without obstructing traffic more than is

       necessary.” 625 ILCS 5/11-401(a) (West 2012).

Failure to immediately stop under section 11-401(a) is a Class 4 felony, punishable by one to

three years in prison. 625 ILCS 5/11-401(c) (West 2012); 730 ILCS 5/5-4.5-45(a) (West 2012).

¶ 11   Section 11-401(b) provides:

       “Any person who has failed to stop or to comply with the requirements of paragraph (a)

       shall, as soon as possible but in no case later than one-half hour after such motor vehicle

       accident, or, if hospitalized and incapacitated from reporting at any time during such

       period, as soon as possible but in no case later than one-half hour after being discharged

       from the hospital, report the place of the accident, the date, the approximate time, the

       driver’s name and address, the registration number of the vehicle driven, and the names

       of all other occupants of such vehicle, at a police station or sheriff’s office near the place

       where such accident occurred. No report made as required under this paragraph shall be

       used, directly or indirectly, as a basis for the prosecution of any violation of paragraph

       (a).” 625 ILCS 5/11-401(b) (West 2012).

Failure to report an accident in accordance with section 11-401(b) is a Class 2 felony, punishable

by three to seven years in prison. 625 ILCS 5/11-401(d) (West 2012); 730 ILCS 5/5-4.5-35(a)

(West 2012). If the accident results in a death, however, the offense is considered aggravated




                                               -4-
2016 IL App (2d) 140194


and enhanced to a Class 1 felony, punishable by 4 to 15 years in prison. 625 ILCS 5/11-401(d)

(West 2012); 730 ILCS 5/5-4.5-30(a) (West 2012).

¶ 12   The seminal case addressing the requirements for a conviction under section 11-401(a) of

the Vehicle Code is People v. Nunn, 77 Ill. 2d 243 (1979). In Nunn, the defendant was driving

his truck west when he swerved into the eastbound lane and struck a vehicle, causing the driver

to lose control of the vehicle and crash. Id. at 245. The driver died. Id. at 245-46. The

defendant was convicted of leaving the scene of an accident under section 11-401(a). Id. at 246.

At issue on appeal was whether the State was required to prove that the defendant knew that an

accident had occurred. Id. The State argued that this was a strict-liability offense and that

knowledge was not required. Id. at 247. The supreme court disagreed and held:

               “We consider that to show a violation of section 11-401 the prosecution is

       required to prove that the accused had knowledge that the vehicle he was driving was

       involved in an accident or collision. We do not, however, hold that it is necessary for the

       prosecution to show also that the accused knew that injury or death resulted from the

       collision.   To require this additional proof would impose a burden that would be

       unrealistically difficult to sustain and would tend to defeat the public interest which is

       served by requiring persons involved in vehicle collisions to stop and provide

       identification and other personal information and to be available to render assistance if

       required.” Id. at 252.

¶ 13   Ten years later, Nunn was reaffirmed in People v. Janik, 127 Ill. 2d 390 (1989). In Janik,

the defendant was driving on a four-lane highway when he struck a man who was crossing the

highway. Id. at 394-95. The defendant’s windshield shattered but he did not stop. Id. He drove

to his home, which was four blocks away. Id. at 395. The defendant claimed that he did not



                                              -5-
2016 IL App (2d) 140194


know that he hit a person; he thought that something had been thrown at him and that he should

immediately leave the area to go home and call the police. Id. He was convicted of driving

under the influence of alcohol and leaving the scene of an accident involving a death. Id. at 393.

On appeal, he argued that the trial court erred in refusing to instruct the jury on the defense of

necessity to the charge of leaving the scene of an accident.         Id. at 398.    In rejecting the

defendant’s argument, the supreme court cited Nunn as it addressed the elements of leaving the

scene of an accident. Id. at 399. The court stated: “[T]o support a conviction, the prosecution is

required to prove that the accused had knowledge that the vehicle he was driving was involved in

an accident or collision and that he left the scene of that accident, though not necessarily that

defendant was aware he caused an injury or death.” Id. The court found that the defendant’s

testimony, if believed, would not have amounted to a necessity defense; rather, it would have

refuted one of the elements of leaving the scene of an accident, i.e., knowledge of an accident.

Id.

¶ 14   Eight years after Janik, in Digirolamo, the supreme court considered whether the mental

state recognized in Nunn (and reaffirmed in Janik)—knowledge of an accident—also required

knowledge that a person was involved in the accident. Digirolamo, 179 Ill. 2d at 39. In that

case, the defendant struck a pedestrian during the early morning hours. Id. at 28. Several days

later, during an investigation, the defendant told officers that he thought that he struck a deer; he

later stated that he thought that something had been thrown at him. Id. at 30-31. He was

convicted of failing to report an accident under section 11-401(b) of the Vehicle Code. Id. at 28.

The State argued that, under Nunn, it had to prove that the defendant knew only that he was

involved in an accident. Id. at 39. The court acknowledged Nunn but found that it did not

resolve the issue. Id. The court stated:



                                                -6-
2016 IL App (2d) 140194


        “Because two moving vehicles were involved, the [Nunn] defendant could be presumed

        to have known from the nature of the accident that another person was involved in the

        accident. Thus, the Nunn court did not have to consider whether ‘knowledge of an

        accident’ required knowledge that a person was involved because the circumstances of

        the accident in that case presupposed the presence of at least one other person.” Id.

Thereafter, the court agreed with the defendant and held that, “for a conviction under section 11-

401, the State must prove that the defendant had knowledge of an accident involving a person.”

Id. at 40.

¶ 15    The Digirolamo court explained the basis for its holding as follows:

               “This holding best effectuates the legislative intent underlying section 11-401, as

        revealed by the language and purpose of that section. Section 11-401 is expressly titled

        ‘Motor vehicle accidents involving death or personal injuries.’            Section 11-401

        specifically refers to the conduct of drivers involved in an accident resulting in injury or

        death to a person. In contrast, other sections of the Vehicle Code, such as sections 11-

        402 and 11-404, specifically address the conduct of drivers involved in accidents not

        involving injury to persons. Under section 11-402, a driver involved in a motor vehicle

        accident resulting only in damage to a vehicle that is driven or attended to by any person

        must stop and remain at the scene until section 11-403’s duty to give information and

        render aid is fulfilled. [Citation.] Under section 11-404, a driver involved in an accident

        with any unattended vehicle or other property resulting in any damage to such other

        vehicle or property must stop and provide information. [Citation.] Notably, sections 11-

        402 and 11-404 make failure to comply with those sections a Class A misdemeanor only.

        [Citation.] In contrast, section 11-401 makes failure to report an accident involving



                                                -7-
2016 IL App (2d) 140194


       injury or death of a person, in certain circumstances, a Class 4 felony.           [Citation.]

       Obviously, the only reason for this substantial increase in the penalty for a violation of

       section 11-401(b) is because a person, as opposed to a piece of property, has been

       injured. It follows, then, that the mental state required for a conviction under section 11-

       401(b) should require knowledge that the defendant was involved in an accident

       involving another person.

              The legislative purpose behind section 11-401 also leads to the conclusion that the

       mental state should include knowledge that a person was involved. Section 11-401

       specifically imposes on a driver the duty to stop and to fulfill the requirements set forth in

       section 11-403. [Citation.] Under the terms of section 11-403, a driver has the duty to

       provide information and render assistance to an injured person. [Citation.] Given the

       incorporation of section 11-403 into section 11-401, it is clear that the legislature enacted

       section 11-401 with the primary purpose of requiring a motorist involved in an accident

       with another person to stop and render assistance to the injured person. *** Because

       rendering assistance requires an affirmative course of action by a driver, it necessarily

       follows that the driver must be aware of the facts giving rise to this duty. In other words,

       the driver must know of the existence of an injured person. In view of the legislature’s

       focus on requiring a driver to render aid to an injured person, we find that it is consistent

       with legislative intent to require that a driver have knowledge that the accident involved

       another person.” (Emphases in original.) Id. at 40-42.

¶ 16   Based on Digirolamo, it is clear that the State was required to prove that defendant knew

that the accident involved a person. Although the Digirolamo defendant was found guilty of

violating section 11-401(b) of the Vehicle Code, the court clearly addressed section 11-401 as a



                                               -8-
2016 IL App (2d) 140194


whole. Indeed, when discussing the legislative purpose of section 11-401, the court referred to

the incorporation of section 11-403 into section 11-401, which occurs in section 11-401(a). The

court then specifically stated: “Because rendering assistance requires an affirmative course of

action by a driver, it necessarily follows that the driver must be aware of the facts giving rise to

this duty. In other words, the driver must know of the existence of an injured person.” Id. at 41-

42. This language clearly applies to the present case.

¶ 17   Nevertheless, the State maintains that the trial court properly disregarded Digirolamo and

relied instead on Villanueva. We disagree. In Villanueva, the defendant was in an accident in

which his car collided with another car being driven through an intersection. Villanueva, 382 Ill.

App. 3d at 303. The other driver was taken to the hospital. Id. The other driver testified that she

was diagnosed with a mild concussion. Id. at 304. There was no question that the defendant

knew he was involved in an accident and that he left the scene. Id. The defendant was convicted

under section 11-401(a) of the Vehicle Code. Id. at 302. On appeal, he argued that the evidence

did not establish that the other driver suffered an injury as required under section 11-401(a),

because her testimony about being diagnosed with a concussion was inadmissible hearsay. Id. at

304. The defendant did not argue that he did not know that he hit an occupied vehicle. The

reviewing court found that, even if the driver’s testimony about the concussion was inadmissible,

her other testimony was sufficient to meet the requirement of an injury. Id. at 306. Thus,

whether the State had to prove that the defendant knew that he was in an accident with another

person was not in contention. To be sure, the court stated that “the State must prove that the

defendant knew he was involved in an accident, but it is not required to prove that the defendant

knew the accident caused an injury.”        Id.    However, the court relied on Janik, without




                                                  -9-
2016 IL App (2d) 140194


acknowledging that it had been superseded by Digirolamo. Therefore, the trial court erred in

relying on Villanueva to the exclusion of Digirolamo.

¶ 18   The State’s reliance on our ruling in People v. Jack, 282 Ill. App. 3d 727 (1996), which

was also relied on by Villanueva, is unpersuasive, as it likewise predated Digirolamo. In Jack,

the defendant was driving on a dark rural road when he struck the victim, who was riding a

bicycle. The victim was thrown more than 80 feet onto the side of the road. The defendant

claimed that he stopped and looked behind his car but did not see anything and drove on. He

was found guilty of violating section 11-401(b) of the Vehicle Code. On appeal, the defendant

argued that “section 11-401 ‘should require that the defendant have some knowledge that the

“accident” in which he was involved could result in injury to another party.’ ” Id. at 732. We

disagreed. Relying on Janik, we found that the State need prove that the defendant knew only

that he was in an accident. In so holding, we recognized our disagreement with the Fifth

District’s holding in People v. Digirolamo, 279 Ill. App. 3d 487 (1996), which we found

inconsistent with Janik. Given the supreme court’s subsequent decision upholding Digirolamo,

Jack is not controlling.

¶ 19   Based on the foregoing, we reverse defendant’s conviction. The State maintains that

there is no double-jeopardy bar to a retrial, because the stipulated testimony was sufficient to

establish that defendant had to have known that a person was involved in the accident. See

Digirolamo, 179 Ill. 2d at 48. Defendant does not argue that the evidence was insufficient.

Instead, he argues that “the judge made no determination as to whether the evidence was

sufficient to show that the defendant knew that he hit a person and the defense did not present

evidence to support the position that [defendant] was unaware that he had collided with a

person.” Defendant maintains that we must “remand for a new trial where the prosecution must



                                             - 10 -
2016 IL App (2d) 140194


prove this element.” Accordingly, we accept defendant’s concession that there is no double-

jeopardy impediment to a new trial. See People v. Patrick, 233 Ill. 2d 62, 76 (2009) (finding no

double-jeopardy impediment to new trial where the defendant did not argue that the evidence

was insufficient to convict); People v. Bannister, 378 Ill. App. 3d 19, 29 (2007) (issue of double

jeopardy is forfeited when a defendant seeks and obtains a new trial).

¶ 20                                   III. CONCLUSION

¶ 21   For the reasons stated, we reverse and remand for a new trial.

¶ 22   Reversed and remanded.




                                              - 11 -